NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  DIANA RAMIREZ,
                      Petitioner

                           v.

 DEPARTMENT OF HOMELAND SECURITY, U.S.
 CITIZENSHIP AND IMMIGRATION SERVICES,
                 Respondent
           ______________________

                      2018-1098
                ______________________

  Petition for review of an arbitrator’s decision in No.
FMCS 17-1168-1 by Byron Berry.
                ______________________

              Decided: December 7, 2018
               ______________________

   DIANA RAMIREZ, National City, CA, pro se.

   RICHARD PAUL SCHROEDER, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by JOSEPH H. HUNT, ROBERT E. KIRSCHMAN, JR.,
FRANKLIN E. WHITE, JR.
                ______________________
2                                             RAMIREZ   v. DHS



    Before O’MALLEY, MAYER, and REYNA, Circuit Judges.
PER CURIAM.
    Petitioner Diana Ramirez appeals from an arbitrator’s
decision sustaining her demotion from her position as an
Immigration Services Officer with U.S. Citizenship and
Immigration Services. On August 19, 2017, the arbitrator
emailed the parties to notify them that the decision was
in the mail. S.A. 12. The decision itself, however, is
dated August 20, 2017. S.A. 10. Ramirez filed her peti-
tion for review on October 24, 2017, sixty-five days after
the August 20 date of the decision. S.A. 11. On March 30,
2018, we stayed this appeal pending our disposition of
Federal Education Association – Stateside Region v.
Department of Defense, No. 2015-3173 (“FEA”). See Dkt.
20. Consistent with our recently issued decision in FEA,
we now lift the stay of proceedings and dismiss the peti-
tion as untimely.
    A petition for review of an arbitrator’s decision must
be filed within sixty days after the arbitrator “issues
notice” of that decision. Fed. Educ. Ass'n-Stateside Re-
gion v. Dep't of Def., Domestic Dependents Elementary &
Secondary Sch., 898 F.3d 1222, 1224 (Fed. Cir. 2018).
“[T]he date on which the decisionmaker ‘issues notice’ is
the date on which it sends the parties the final decision,
either electronically, by regular mail, or by other means.”
Id. at 1225. (emphasis added). Here, the arbitrator pur-
ported to mail the decision on or before August 19, 2017.
Ramirez filed her petition more than sixty days later, and
it was therefore untimely under § 7703(b)(1). Even as-
suming that the arbitrator’s decision was mailed as late
as August 20—the date that appears on the face of the
document itself—Ramirez’s petition is still untimely.
    We have held that the “timeliness of the petition for
review is a jurisdictional issue.” Id. at 1224. Ramirez’s
delay in filing is therefore not subject to equitable tolling.
RAMIREZ   v. DHS                                        3



Bound by this precedent, we have no choice but to dismiss
Ramirez’s petition.
    Accordingly, this petition for review is dismissed for
lack of subject matter jurisdiction.
                      DISMISSED
                         COSTS
   No costs.